Citation Nr: 0617822	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-10 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from August 1957 to August 
1961.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

A hearing was held on April 4, 2006, in St. Petersburg, 
Florida, before Kathleen K. Gallagher, a Veterans Law Judge, 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that the veteran's appeal originally 
included the issues of entitlement to service connection for 
hepatitis C and for mononucleosis.  However, the veteran 
submitted a statement in April 2006 in which he indicated 
that he wished to withdraw his appeal on those issues.  See 
38 C.F.R. § 20.204 (2005).  Accordingly, the issues of 
entitlement to service connection for hepatitis C and for 
mononucleosis no longer remain in appellate status and no 
further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has status post arthrodesis of the right 
ankle with associated severe pantalar osteoarthritis and loss 
of subtalar motion that is causally or etiologically related 
to his military service.  

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, status 
post arthrodesis of the right ankle with associated severe 
pantalar osteoarthritis and loss of subtalar motion was 
incurred during active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the veteran's claim for service connection for a 
right ankle disorder, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g. Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran pertaining to disability ratings and effective 
dates, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the appellant is entitled to service 
connection for status post arthrodesis of the right ankle 
with associated severe pantalar osteoarthritis and loss of 
subtalar motion, and the RO will be responsible for 
addressing any notice defect with respect to the disability 
rating and effective date elements when effectuating the 
award.  


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  To rebut 
the presumption of sound condition under section 1111 for 
conditions not noted at entrance to service, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed.Cir. 2004); 
38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In cases where the presumption of sound condition at 
entrance to service cannot be rebutted, the assumption of the 
fact for which the presumption stands--that is, that the 
veteran was in sound condition at entry to service as to the 
disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, service connection 
may not be granted on the basis of aggravation of a 
preexisting disease or injury in such a case.  Rather, where 
the government fails to rebut the presumption of soundness 
under section 1111, the veteran's claim must be considered 
one for service incurrence or direct service connection.  See 
Wagner, 370 F.3d at 1094-1096 (indicating that, in cases 
where the presumption of soundness cannot be rebutted, the 
effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for a right ankle 
disorder.  In this case, the presumption of soundness applies 
because the veteran's physical examination at the time he 
enlisted in the service made no reference to a right ankle 
disorder.  Although there is some evidence indicating that 
the veteran may have had a preexisting right ankle disorder, 
including his own statements, the Board finds that there is 
insufficient evidence establishing that his right ankle 
disorder clearly and unmistakably existed prior to service.  
More significantly, however, there is evidence that the 
veteran was treated for a right ankle disorder on several 
occasions in service, and in November 1959, he was put on a 
permanent profile qualifying him for return to partial duty 
and disqualifying him for duty involving prolonged standing 
because of traumatic arthritis of the right ankle.  Thus, 
even if the Board were to conclude that there is clear and 
unmistakable evidence that a right ankle disorder preexisted 
service, the Board cannot conclude that the second part of 
the standard to rebut the presumption of soundness-clear and 
unmistakable evidence that the ankle disorder was not 
aggravated-is met in this case.  As such, this presumption 
of soundness has not been rebutted by clear and unmistakable 
evidence.  Therefore, the Board's analysis must turn to the 
issue of whether a current right ankle disorder was incurred 
during the veteran's active service. See Wagner v. Principi, 
370 F.3d 1089, 1094-1096 (Fed.Cir. 2004) (indicating that, in 
cases where the presumption of soundness cannot be rebutted, 
the effect is that claims for service connection based on 
aggravation are converted into claims for service connection 
based on service incurrence).  VAOPGCPREC 3-03 (July 16, 
2003). 

The veteran's service medical records indicate that he sought 
treatment for his right ankle on numerous occasions and was 
issued a permanent partial profile limiting his duties 
because of his right ankle disability.  His July 1961 
separation examination noted that he had traumatic arthritis 
of the right ankle.  Moreover, the veteran has indicated that 
his symptomatology continued following his separation from 
service.  While lay witnesses are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The veteran subsequently underwent right ankle 
arthrodesis surgery in August 1990, and the December 2002 VA 
examiner diagnosed the veteran as having status post 
arthrodesis of the right ankle with associated severe 
pantalar osteoarthritis and loss of subtalar motion.  As 
such, the Board finds that there is reasonable doubt as to 
whether the veteran's current right ankle disorder is 
causally or etiologically related to his period of service.

To the extent that there is any reasonable doubt as to the 
relationship of the veteran's current right ankle disorder to 
his military service, that doubt will be resolved in the 
veteran's favor.  Based on the evidence of record, the Board 
finds that the veteran's current right ankle disorder is 
related to his military service. Accordingly, the Board 
concludes that service connection for status post arthrodesis 
of the right ankle with associated severe pantalar 
osteoarthritis and loss of subtalar motion is warranted. 




ORDER

Service connection for status post arthrodesis of the right 
ankle with associated severe pantalar osteoarthritis and loss 
of subtalar motion is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


